 

Exhibit 10.3

 

Execution Version

 

STERLING BANCORP, INC.

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made effective as of June 1,
2020 by and between Sterling Bancorp, Inc. (the “Company”), a Michigan
corporation and the holding company for Sterling Bank and Trust, F.S.B., with
its principal executive offices at One Towne Square, Suite 1900, Southfield, MI
48076, and Thomas M. O’Brien (“Purchaser”).

 

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Purchase of Shares.

 

1.1               Purchase. Purchaser hereby agrees to purchase from the
Company, on up to four (4) separate purchase dates, and the Company hereby
agrees to sell to Purchaser on such purchase dates, an aggregate of 300,000
shares (the “Shares”) of the common stock, no par value, of the Company (the
“Common Stock”) at a purchase price per share (the “Purchase Price”) as
determined herein. Such purchases shall occur on such dates (each, a “Purchase
Date”) as are determined by Purchaser; provided, that the purchase of all of the
Shares must be completed on or prior to May 31, 2021. Notwithstanding anything
to the contrary herein, all Purchase Dates must occur during an open “trading
window” of the Company as communicated to the Company’s executive officers by
the general counsel of the Company on a quarterly basis. The Purchase Price for
each Share to be purchased on any Purchase Date shall be equal to the average of
the high and low sales prices on the trading day immediately prior to such
Purchase Date (the “Pricing Date”), as such prices are reported on the Nasdaq
National Market System or such other exchange as the Company’s securities may
then be listed or traded.

 

1.2               Payment. At such time as Purchaser determines to purchase
Shares in accordance with the terms hereof, Purchaser shall deliver to the
Company written notice of such purchase, setting forth the Purchase Date for
such purchase selected by Purchaser and the total number of Shares to be
purchased on such Purchase Date. Promptly following the close of trading on the
applicable Pricing Date, the Company shall notify Purchaser of the aggregate
Purchase Price for the Shares to be purchased on such Purchase Date. On the
Purchase Date, Purchaser shall deliver to the Company the aggregate Purchase
Price for the Shares being purchased on such date, which shall be paid by check
payable to the Company or wire transfer of immediately available funds to an
account specified by the Company. Each of Purchaser and the Company agrees to
take all other actions and execute and deliver all other documents as may be
necessary or appropriate to effect the purchase of the Shares as provided
herein.

 

1.3               Issuance of Shares on each Purchase Date; Stock Certificates.
Promptly following receipt by the Company of the aggregate Purchase Price for
the Shares purchased on any Purchase Date, the Company shall take all actions
necessary to cause the Shares purchased on such Purchase Date to be issued in
the name of Purchaser on the Company’s stock transfer books and, at Purchaser’s
request, shall cause to be delivered to Purchaser one or more certificates
evidencing such Shares registered in the name of Purchaser.

 

2.             Purchaser Representations. In connection with the purchase of the
Shares, Purchaser represents to the Company as follows:

 





 

 

(a)               This Agreement constitutes a valid and binding obligation of
Purchaser, enforceable in accordance with its terms.

 

(b)               Purchaser understands that the sale of the Shares has not been
and will not be registered under the Securities Act of 1933, as amended (the
“Securities Act”), or registered or qualified under applicable state securities
laws in reliance upon certain exemptions from such registration and
qualification. Purchaser is an “accredited investor” within the meaning of Rule
501 promulgated under the Securities Act.

 

(c)                Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Shares. Purchaser is
purchasing the Shares for investment for Purchaser’s own account and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act or under any applicable state securities laws.
Purchaser does not have any present intention to transfer the Shares to any
other party. Purchaser understands that the exemption from registration under
the Securities Act for the issuance of the Shares depends in part upon the bona
fide nature of Purchaser’s investment intent as expressed in this Agreement.

 

(d)               Purchaser understands that the Shares are “restricted
securities” under federal and state securities laws and that, pursuant to these
laws, Purchaser may not resell, transfer or otherwise dispose of the Shares
unless they are registered and qualified under such laws or an exemption from
such registration and qualification is available. Purchaser acknowledges that
the Company has no obligation to register or qualify the Shares for resale
except as provided in this Agreement. Purchaser further acknowledges that, if an
exemption from registration or qualification is available, it may be conditioned
on certain requirements, including, but not limited to, the time and manner of
sale, a required holding period for the Shares and requirements relating to the
Company, which are outside of Purchaser’s control and which the Company is under
no obligation, and may not be able, to satisfy.

 

(e)                Purchaser believes that an investment in the Shares is
suitable for Purchaser based on Purchaser’s investment objectives and financial
needs, and Purchaser is able to bear the economic risk of an investment in the
Shares for an indefinite period of time. Purchaser has such knowledge and
experience in financial and business matters as to make Purchaser capable of
evaluating the risks of the prospective investment and to make an informed
investment decision. Purchaser has either (i) preexisting personal or business
relationships with the Company or any of its officers, directors or controlling
persons, or (ii) the capacity to protect Purchaser’s own interests in connection
with the purchase of the Shares by virtue of the business or financial expertise
of Purchaser or professional advisors to Purchaser who are unaffiliated with and
who are not compensated by the Company or any of its affiliates, directly or
indirectly.

 

3.             Company Representations. In connection with the sale of the
Shares, the Company represents to Purchaser as follows:

 

(a)               The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Michigan.

 

(b)               The Company has the requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement, and the execution
and delivery of this Agreement and the performance by the Company of its
obligations hereunder have been duly authorized by all necessary corporate
action on the part of the Company. This Agreement constitutes a valid and
binding obligation of the Company, enforceable in accordance with its terms.

 



2

 

 

(c)               The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not result in any
violation of any provisions of the Company’s certificate of incorporation,
bylaws or other organizational documents to which it is a party or any
applicable law.

 

(d)               The Shares, when issued, sold and delivered in accordance with
the terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and nonassessable. Assuming the accuracy of the
representations of Purchaser in Section 2 of this Agreement, the Shares will be
issued in compliance with all applicable federal and state securities laws.

 

4.             Legends on Stock Certificates.

 

4.1               Restrictive Legends. In the event that the Company shall issue
stock certificates for the Shares, all certificates shall be endorsed with the
following restrictive legend:

 

(a)                “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS
OF ANY STATE AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND QUALIFIED
PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF
THE COMPANY IS PROVIDED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED.”

 

4.2               Other Legends. The stock certificates for the Shares shall be
endorsed with any legends that may be required by state securities or other
applicable laws.

 

5.             Piggy-back Registration Rights.

 

(a)               If, at any time within the period commencing on the date of
the Company’s first issuance of Shares to Purchaser and ending on May 31, 2023,
the Company proposes to prepare and file with the Securities and Exchange
Commission (“SEC”) a registration statement on Form S-1 or S-3, or any successor
form(s), under the Securities Act in connection with an offering of the
Company’s securities solely for cash (a “Public Offering”), the Company shall
promptly give Purchaser written notice of such proposed registration, at least
thirty (30) days prior to the filing of any such registration statement under
the Securities Act. Upon the written request of Purchaser given within twenty
(20) business days after receipt of such written notice from the Company, the
Company shall, subject to the provisions of Section 5.1(b) below, use its best
efforts to cause to be registered under the Securities Act all or any part of
the Shares purchased by Purchaser hereunder (such Shares, including any capital
stock of the Company issued by way of a stock split, stock dividend,
recapitalization, merger or other distribution with respect to, or in exchange
for, or in replacement of, such Shares, collectively, the “Registrable
Securities”) that Purchaser has requested to be so registered.

 

(b)               If the offering with respect to which Purchaser is entitled to
registration under this Section 5 is an underwritten offering, then the right of
Purchaser to registration pursuant to Section 5.1(a) above shall be conditioned
upon Purchaser’s participation in, and the inclusion of Purchaser’s Registrable
Securities in, the underwriting to the extent provided herein. Purchaser shall
(together with the Company and any other holders of Company securities
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected by the Company. Notwithstanding any other provision of this
Section 5.1, if the underwriter determines that marketing factors require a
limitation of the number of shares to be underwritten in the Public Offering,
the underwriter may (subject to the allocation priority set forth below) exclude
some or all Registrable Securities from such registration and underwriting. The
Company shall so advise Purchaser and all other persons requesting registration
who have substantially similar registration rights (“Analogous Registration
Rights”) to those granted to Purchaser in this Section 5.1 (collectively,
“Participating Holders”), and the number of shares of securities that may be
included in the registration and underwriting shall be allocated in the
following manner: (i) first to the Company; (ii) second to Purchaser and the
Participating Holders, in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by Purchaser and securities of
the Company held by such Participating Holders with Analogous Registration
Rights who have indicated to the Company their decision to distribute through
such underwriting any of their securities eligible for such registration; and
(iii) third, to any other shareholders of the Company (i.e., other than
Participating Holders) on a pro rata basis. If Purchaser disapproves of the
terms of any such underwriting, it may elect to withdraw therefrom by written
notice to the Company and the underwriter. Any Registrable Securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
Nothing herein is intended to prevent the Company from having the right to
withdraw a registration statement described in Section 5.1(a) above for an
offering which includes the Registrable Securities of Purchaser: provided, that
any such withdrawn registration statement will not be counted as one of the
registrations for purposes of determining the number of registrations as
provided in Section 5.1(f) below.

 



3

 

 

(c)                If Purchaser decides not to include all of its Registrable
Securities in any registration statement filed by the Company, Purchaser shall
nevertheless continue to have the right to include any of its Registrable
Securities in any subsequent registration statement or statements as may be
filed by the Company with respect to offerings of its securities, all upon the
terms and conditions set forth herein.

 

(d)               Whenever required under this Section 5.1 to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably possible:

 

i.       after preparing and filing a registration statement as provided in
Section 5.1(a) above, prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement (the “Prospectus”) as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all of the Registrable Securities included in such registration;

 

ii.       furnish to Purchaser such numbers of copies of the Prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of the Registrable Securities included in such
registration;

 

iii.       notify Purchaser at any time of the occurrence of any event as a
result of which a Prospectus, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing; and

 

iv.       use its reasonable efforts to register and qualify the Registrable
Securities included in such registration under the securities laws of such
jurisdictions as shall be reasonably appropriate for the distribution of such
Registrable Securities; provided, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such jurisdiction.

 

(e)                It shall be a condition to the Company’s obligations under
Section 5.1(a) above that Purchaser shall furnish to the Company such
information regarding Purchaser, the Registrable Securities being disposed of by
Purchaser in such registration, and the intended method of disposition of such
Registrable Securities as shall be required to effect the registration of the
Registrable Securities. In that connection, Purchaser shall be required to
represent to the Company that all such information which is given is both
complete and accurate in all material respects when made.

 



4

 

 

(f)                 The Company shall bear all expenses necessary to comply with
this Section 5.1, in connection with up to two (2) registrations hereunder,
including, without limitation, all registration, filing and qualification fees,
underwriters’ expense allowances, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, the expense of any special
audits incident to or required by any such registration, and all reasonable fees
and disbursements of one special counsel for Purchaser and all of the
Participating Holders with Analogous Registration Rights who elect to include
their securities in any such registration, but expressly excluding all
underwriting discounts and selling commissions applicable to the sale of the
Registrable Securities in the registration, which discounts and commissions
shall be borne solely by Purchaser and the other Participating Holders out of
the proceeds of the offering.

 

(g)                Purchaser shall have no right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 5.1.

 

(h)                The Company’s obligations under this Section 5.1 shall
terminate with respect to those Registrable Securities held by Purchaser at the
end of any period of ninety (90) days during which such Purchaser could have
sold all such Registrable Securities pursuant to SEC Rule 144.

 

(i)                 Notwithstanding any contrary provision of this Section 5.1,
the Company shall not be required to effect any registrations under the
Securities Act or under any state securities laws on behalf of Purchaser if the
Company’s Common Stock is publicly traded on a national exchange (including
NASDAQ) and in the opinion of counsel for the Company, the offering or transfer
of Registrable Securities by Purchaser in the manner proposed (including,
without limitation, the number of shares proposed to be offered or transferred,
the time of sale, and the method of offering or transfer) is exempt from the
registration requirements of the Securities Act and the securities laws of
applicable states.

 

6.             Effectiveness. The rights and obligations hereunder shall not be
effective until such time as the employment agreement between the Purchaser and
the Company dated as of June 1, 2020 has become effective.

 

7.             Termination. In the event that Purchaser ceases to be employed by
the Company or the Bank for any reason, this Agreement shall terminate and all
obligations of the parties under this Agreement shall be of no further force or
effect.

 

8.             Miscellaneous.

 

8.1               No Employment or Service Contract. Nothing in this Agreement
shall confer upon Purchaser any right to continue in the service of the Company
(or any affiliated entity) for any period of time or restrict in any way the
rights of the Company (or any affiliated entity) or Purchaser to terminate the
employment status of Purchaser at any time for any reason, with or without
cause.

 

8.2               Notices. All notices under this Agreement must be in writing
and shall be deemed given when delivered personally or by confirmed facsimile or
email, one (1) day after being sent by nationally recognized overnight courier
service, or three (3) days after being sent by prepaid certified mail, to the
address of the party to be noticed as set under such party’s name on the
signature page hereto or such other address as such party last provided to the
other party by written notice.

 



5

 

 

8.3               No Waiver. The failure of any party hereto in any instance to
exercise any of its rights under this Agreement shall not constitute a waiver of
any other rights that may subsequently arise under this Agreement. No waiver of
any breach or condition of this Agreement shall be deemed to be a waiver of any
other or subsequent breach or condition.

 

8.4               Binding Effect; Modification; Choice of Law. This Agreement is
binding upon the heirs, executors, administrators, successors and permitted
assigns of the parties hereto. This Agreement may only be altered, modified or
amended by a writing signed by the Company and Purchaser. This Agreement and all
determinations made and actions taken hereunder shall be governed by the
internal laws of the State of Michigan and construed in accordance therewith.

 

8.5               Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one instrument.

 

8.6               Facsimile and Electronic Signatures. This Agreement may be
executed and delivered by facsimile or electronic transmission, and upon such
delivery, the facsimile or electronic transmission shall have the same effect as
if an original signature had been delivered to the other party.

 

8.7               Severability. If any provision of this Agreement is deemed
void or unenforceable, such provision shall nevertheless be enforced to the
fullest extent allowed by law, and the validity of the remainder of this
Agreement shall not be affected.

 

[Signature Page Follows]

 



6

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.

 

  PURCHASER     /s/ THOMAS M. O’BRIEN   THOMAS M. O’BRIEN     Address:   105
Inagua Lane   Bonita Springs, FL 34134     STERLING BANCORP, INC.     By: /s/
COLLEEN L. KIMMEL     Name:  COLLEEN L. KIMMEL     Title:  Vice President &
General Counsel     Address:   One Towne Square   Suite 1900   Southfield, MI
48076

 

[Signature Page to Stock Purchase Agreement]

 





 